Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The terminal disclaimer filed on June 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,278,590 (US15/976579 ) has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 25, 32-36 of copending Application No. 16/790395 in view of Glasnapp (US 20140348780), Brzeczko et al. (US 2008/0181962 A1) and Rocephin® for injection instruction, Roche Pharmaceuticals, 2004, down loaded from https://www.accessdata.fda.gov/drugsatfda_docs/label/2004/50585s057,50624s027lbl.pdf .  
‘395 Claims a method of treating body surface comprising  topically administering a topical composition comprising antibiotics, such as ceftriaxone, to a target site, e.g., skin, a vagina, a nasal passage, or anal cavity.
‘395 does not expressly claims method of using the topical composition for treating bacterial infection by applying the composition directly to skin or mucosal tissue, nor the particular dose regimens recited herein, and the ceftriaxone employed in the composition is from those “for injection powder”. .
However, Glasnapp teach that ceftriaxone is among those antibiotics suitable for topical application to mucosal or skin, Expressly recited application include topical, vaginal, intranasal, via inhalation, mouth rinse, transdermal etc. The topical composition may be in various dosage forms such as mouth rinses, nasal sprays, solutions, oral solutions, inhalation solution, gels, oral liquids suspensions, ointments, creams, ointments, anhydrous solutions, lotions, and capsules, among others. See, particularly, paragraphs [0009], [0034] to [0037], [0041] and the claims. Brzeczko  et al. teach a method of making pharmaceutical composition in dry powder forms. The method is suitable for various antibiotics, including ceftriaxone, and the powder dosage form may be made to be suitable for inhalation. See, particularly, paragraph [0010], [0029]-[0031] and [0071]. Rocephin® for injection instruction reveals that Rocephin® (ceftriaxone) for injection has been known and available in the art, which is in powder form and may be reconstituted for injection, and the drug has been particularly known for treating lower respiratory tract infections, acute bacterial otitis media, skin and skin structural infections, urinary tract infection. Uncomplicated gonorrhea, pelvic inflammatory disease caused by Neisseria gonorrhoeae, bacterial septicemia, etc. The unit dosage is in the range of 250 mg to 2g. See, the entire document.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make and use a suitable topical composition of ceftriaxone made from those known commercial products, such as mouth rinses, nasal sprays, solution, cream, ointment, powder, for treatment of bacterial infection by directly applying the composition to infected skin or mucosal, such as oral rinsing, nasal spray, spray onto skin, vaginal application, or via inhalation to lung.
A person of ordinary skill in the art would have been motivated to make and use a suitable topical composition of ceftriaxone made from those known commercial products, such as mouth rinses, nasal sprays, solution, cream, ointment, powder, for treatment of bacterial infection by directly applying the composition in a suitable dosage form, such as solution, cream, powder, to infected skin or mucosal, such as oral rinsing, nasal spray, spray onto skin, vaginal application, or via inhalation to lung because ceftriaxone has been known to be suitable for topical application, such as vaginal, intranasal, oral rinsing, and inhalation, and is particularly known for treating skin or skin structural infection, lower respiratory tract infection, pelvic infection etc. Further those topical dosage forms employed herein are old and well-known in the art, and make and use such a form suitable for particular route of administration would have been within the purview of ordinary skill in the art. As to the particularly concentration and effective amount herein recited, note, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, a unit dosage has been known in the range of 250 mg to 2g, it would have been within the purview of ordinary skill in the art to find out the optimum or workable range in term of concentration and daily amount through routine experimentation. 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sawchuk et al. (US 7,220,431 B2), in view of Glasnapp (US 20140348780), Brzeczko et al. (US 2008/0181962 A1) and Rocephin® for injection instruction, Roche Pharmaceuticals, 2004, https://www.accessdata.fda.gov/drugsatfda_docs/label/2004/50585s057,50624s027lbl.pdf .  
Sawchuk et al. teach a topical aqueous composition comprising antibiotics, particularly, ceftriaxone, and method of using the same for treating otitis media comprising applying the composition to the ears. See, particularly, the abstract, column 2, lines 13-33, and the claims, particularly, claim 20. 
Sawchuk et al. do not teach expressly a method of using a topical composition for treating bacterial infection by applying the composition directly to skin or mucosal tissue, with  the particular dose regimens recited, wherein the ceftriaxone is “for injection powder”..
However, Glasnapp teach that ceftriaxone is among those antibiotics suitable for topical application to mucosal or skin, Expressly recited application include topical, vaginal, intranasal, via inhalation, mouth rinse, transdermal etc. The topical composition may be in various dosage forms such as mouth rinses, nasal sprays, solutions, spray, nasal spray, oral solutions, inhalation solution, gels, oral liquids suspensions, ointments, creams, ointments, anhydrous solutions, lotions, and capsules, among others. See, particularly, paragraphs [0009], [0034] to [0037], [00040], [0041] and the claims. Brzeczko et al. teach a method of making pharmaceutical composition in dry powder forms. The method is suitable for various antibiotics, including ceftriaxone, and the powder dosage form may be made to be suitable for inhalation. See, particularly, paragraph [0010], [0029]-[0031] and [0071]. Rocephin® for injection instruction reveals that Rocephin® (ceftriaxone) for injection has been known and available in the art, and the drug has been particularly known for treating lower respiratory tract infections, acute bacterial otitis media, skin and skin structural infections, urinary tract infection. Uncomplicated gonorrhea, pelvic inflammatory disease caused by Neisseria gonorrhoeae, bacterial septicemia, etc. The unit dosage is in the range of 250 mg to 2g. See, the entire document.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a suitable topical composition of ceftriaxone made from those known commercial products (e.g. Rocephin®) , such as mouth rinses, nasal sprays, solution, cream, ointment, and powder, for treatment of bacterial infection by directly applying the composition to infected skin or mucosal, such as oral rinsing, nasal spray, spray onto skin, vaginal application, or via inhalation to lung.
A person of ordinary skill in the art would have been motivated to make and use a suitable topical composition of ceftriaxone made from those known commercial products (e.g. Rocephin®), such as mouth rinses, nasal sprays, solution, cream, ointment, and powder, for treatment of bacterial infection by directly applying the composition in the suitable dosage form, such as solution, cream, powder, to infected skin or mucosal, such as oral rinsing, nasal spray, spray onto skin, vaginal application, or via inhalation to lung because ceftriaxone, as an old and well-known antibiotics, has been known to be suitable for topical application, such as vaginal, intranasal, oral rinsing, and inhalation, and is particularly known for treating skin or skin structural infection, lower respiratory tract infection, pelvic infection etc. Claim 7 reciting “nebulizing the solution for inhalation”, note, making a solution into suitable form of inhalation, either through spraying or nebulizing the solution would have been obvious as those are old and well-known method for inhalation. Further those topical dosage forms employed herein are old and well-known in the art, and make and use such a form suitable for particular route of administration,  such as powder for inhalation or for topical skin application, or cream , sprayer for nasal cavity vagina or anus, would have been within the purview of ordinary skill in the art. As to the particularly concentration and effective dosage amount and daily frequency of the administration herein recited, note, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, a unit dosage has been known in the range of 250 mg to 2g, it would have been within the purview of ordinary skill in the art to find out the optimum or workable range in term of concentration and daily amount through routine experimentation. 
Response to the Arguments
Applicants’ amendments and remarks submitted June 21, 2022 have been fully considered, but found unpersuasive as to the rejections set forth above. Rejections set forth in prior office action, but are not reiterated herein, are withdrawn in view of the amendments and remarks. 
As to the remarks about Brzeczko’s teachings’ applicants contend that Brzeczko merely provide a method of making solid dosage form, but is silent with respect to administration. The examiner notes that Brzeczko teach that method of making powder form of various active agent for topical pharmaceutical composition have been old and well-known. Thus, the employment of such as known dosage form for topical application , either to skin or to mucosa, would have been obvious to one of ordinary skill in the art.
Applicants further contend that Glasnapp’s teachings are non-specific with respect to ceftriaxone as ceftriaxone is among over one  hundred antibiotics. The arguments are not probative. Note,  it has been well-settled that “A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982). Thus, Glasnapp expressly teach the topical application of ceftriaxone.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Particularly, the prior art as whole teaches that antibiotics in general, and ceftriaxone in particular, are suitable for topical application against bacterial infection, and the particular dosage form, powder form,  has been an old and well-known dosage form for topical application. Thus, the application of ceftriaxone in an old and well-known topical dosage form for topical application, either to skin or to mucosal, would have been obvious.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627